11th Court of Appeals
 Eastland, Texas
            Opinion
 
Carrla Sue
Pinkerton a/k/a Carrla Koonce
Appellant
Vs.        No. 11-02-00090-CV B Appeal from Dawson County
Brian Ladd
Pinkerton
Appellee
 
Appellant
is attempting to appeal from temporary orders entered by the trial court
pursuant to the Texas Family Code and signed on January 31, 2002.  In response to this court=s request, appellant has
filed a motion to continue her appeal. 
In her motion, appellant acknowledges that the January 31 temporary orders
are Anot appealable@ but states that she filed
the notice of appeal Aout
of an abundance of caution@
pending this court=s
ruling on her mandamus petition.[1]
Appellant=s motion to continue the
appeal is overruled.  The appeal is
dismissed for want of jurisdiction.
 
PER CURIAM
 
May 16, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.
 




[1]In re Carrla Sue Pinkerton a/k/a Carrla Koonce, No.
11-02-00077-CV.  The petition for writ
of mandamus was denied on March 21, 2002.